1 Reported in 219 N.W. 928.
The appeal is by plaintiff from an order refusing to vacate an order granting defendant's motion for a new trial on the ground of misconduct of the prevailing party. The order granting a new trial did not state that it was based exclusively upon errors of law. It purported to be made in the interest of justice, and hence would come in the class of discretionary orders. Such an order is not appealable. Heide v. Lyons, 128 Minn. 488, 151 N.W. 139; 1 Dunnell, Minn. Dig. (2 ed.) § 300. It is well settled that an order refusing to vacate a nonappealable order is not appealable. Brown v. Minnesota T. Mfg. Co. 44 Minn. 322, 46 N.W. 560; Lockwood v. Bock, 46 Minn. 73,48 N.W. 458; Security State Bank v. Brecht, 150 Minn. 502,185 N.W. 1021; United States R.  P. Co. Inc. v. Melin,160 Minn. 530, 200 N.W. 807.
The appeal must be dismissed.
 *Page 1